DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9 and 16-17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Damnjanovic et al, US Pub, 2012/0063302, hereinafter referred to as Damnjanovic.
Regarding claims 1, 9 and 16-17, Damnjanovic discloses Random access design in a multiple component carrier communication network, comprising: sending a first .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 4-5, 12 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic as shown above.
Regarding claims 4 and 24, Damnjanovic does not disclose wherein the first message
Regarding claims 5 and 25, Damnjanovic does not disclose when the UL carrier indicator is the preamble index, the method further comprising: prior to sending the first message, sending a first mapping between preamble indexes used in a PDCCH order and the at least two candidate UL carriers to the terminal device. Examiner takes official notice these features are well-known in the art. It would have been obvious to one ordinary skill in the art at the time the invention was made to adapt the well-known features into Damnjanovic for allocating resource in the system.
Regarding claim 12, Damnjanovic does not disclose wherein the first message includes an UL carrier indicator field which carries the UL carrier indicator, and wherein the UL carrier indicator is an UL carrier index or a preamble index, and wherein determining the first UL carrier based on the first message comprises: obtaining the UL carrier indicator and determining the UL carrier according to the UL carrier indicator. .
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184.  The examiner can normally be reached on 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/THAI D HOANG/Primary Examiner, Art Unit 2463